         Case 5:17-cv-01195-OLG Document 61 Filed 04/16/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

JOHN AND JANE DOE, AS NEXT   §
FRIENDS OF CHILD DOE, A MINOR,
                             §
and JOHN DOE 3 AND JANE DOE 3,
                             §
AS NEXT FRIENDS OF CHILD DOE 3,
                             §
A MINOR                      §
      Plaintiffs,            §
v.                           §                       Civil No. SA:17-CV-1195-OLG
                             §
LA VERNIA INDEPENDENT SCHOOL §
DISTRICT,                    §
     Defendant.              §                       JURY DEMAND
                                     §
JOHN DOE 1, individually and as next §
Friend for JOHN DOE 2, a minor,      §
      Plaintiffs,                    §
                                     §
v.                                   §               Civil No. SA:18-CV-0067-OLG
                                     §
LA VERNIA INDEPENDENT SCHOOL §
DISTRICT,                            §
      Defendant.                     §               JURY DEMAND

                       DEFENDANT’S ADVISORY TO THE COURT
                         CONCERNING JURY TRIAL SETTING

TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES Defendant La Vernia Independent School District (hereinafter, “LVISD”

or “the District”) and files this Advisory to the Court and shows the Court the following:

       Pursuant to the Second Amended Scheduling Order entered on March 20, 2019, the

Pretrial Conference has been reset for February 5, 2020; and the Jury Trial Date has been reset

for February 10, 2020.      Dkt. No. 60.     The undersigned counsel advises the Court that

Defendant’s counsel is currently set for Final Pretrial Conference on January 30, 2020 and jury
          Case 5:17-cv-01195-OLG Document 61 Filed 04/16/19 Page 2 of 3



trial on February 10, 2020 in the United States District Court for the Western District of Texas,

San Antonio Division in Cause No. SA-18-CV-546-XR pursuant to the Scheduling Order issued

in this matter on March 18, 2019. The under signed counsel currently does not have any settings

during the months of March 2020 and April 2020.

         Accordingly, the undersigned counsel respectfully requests that the trial date of this

matter be reset to a date on which the Court and all counsel of record are available.

                                              Respectfully Submitted,

                                              By:    /s/ D. Craig Wood
                                                     D. Craig Wood
                                                     Attorney-in-Charge
                                                     State Bar No. 21888700
                                                     cwood@wabsa.com

                                              By:    /s/ Katie E. Payne
                                                     Katie E. Payne
                                                     State Bar No. 24071347
                                                     kpayne@wabsa.com

                                              WALSH GALLEGOS TREVIÑO
                                              RUSSO & KYLE P.C.
                                              1020 NE Loop 410, Suite 450
                                              San Antonio, Texas 78209
                                              TEL. NO.: (210) 979-6633
                                              FAX NO.: (210) 979-7024

                                              ATTORNEYS FOR DEFENDANT
                                              LA VERNIA INDEPENDENT
                                              SCHOOL DISTRICT




Page 2
          Case 5:17-cv-01195-OLG Document 61 Filed 04/16/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

        I, the undersigned, hereby certify that on the 16th day of April, 2019, a true correct copy
of the above and foregoing was electronically filed with the Clerk of the Court using CM/ECF
system which will send notification of such filing to the following:

         COUNSEL FOR JOHN AND JANE DOE, AS NEXT FRIENDS OF CHILD DOE,
         A MINOR AND JOHN DOE 3 AND JANE DOE 3, AS NEXT FRIENDS OF
         CHILD DOE 3:
         Tim Maloney
         Law Offices of Maloney & Campolo
         926 S. Alamo
         San Antonio, Texas 78205

         COUNSEL FOR JOHN DOE 1 AND JOHN DOE 2, A MINOR:
         Fidel Rodriguez, Jr.
         LAW OFFICES OF FIDEL RODRIGUEZ, JR.
         111 Soledad, Suite 1300
         San Antonio, Texas 78205

         R. Carlo Garcia
         OLIVA, SAKS, GARCIA & CURIEL, LLP
         14255 Blanco Rd.
         San Antonio, Texas 78216


                                                     /s/ D. Craig Wood
                                                     D. Craig Wood




Page 3
